AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


               Frederick D. Shepherd, Jr.,

                           Plaintiffs
                                                                    )
                                                                    )
                          v.                                        )       Civil Action No.       8:15-cv-04337-DCC
 Community First Bank; Richard D. Burleson; Gary                    )
V. Thrift; Dr. Larry S. Bowman; William M. Brown;                   )
   John R. Hamrick; James E. Turner; Charles L.
 Winchester; Robert H. Edwards; Community First
                     Bank SERP,
                          Defendant,

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

O other: the Plaintiff's Memorandum in Support of Judgment is granted and Defendants' Memorandum in Support of
Judgment is denied.

This action was (check one):

 tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Donald C. Coggins, Jr.

Date: March 28, 2019                                                       ROBIN L. BLUME, CLERK OF COURT

                                                                                            s/Ashley Buckingham
                                                                                        Signature of Clerk or Deputy Clerk
